           Case 1:18-cv-03068-ER Document 87-1 Filed 02/14/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
 KIM CURTIS and SCOTT CURTIS,                                        Index: 1:18-cv-03068(ER)

       Plaintiffs,
DI
VS.                                                                  PLAINTIFFS’ RESPONSE TO
DEFENDANT                                                            DEFENDANT FIVE LAKES
HILTON WORLDWIDE HOLDINGS INC.,                                      MANUFACTURING, INC.’S
HILTON GARDEN INN NEW YORK/CENTRAL                                   RULE 56.1 STATEMENT OF
PARK, HILTON GARDEN INNS                                             UNDISPUSTED MATERIAL
MANAGEMENT LLC, MOINIAN LLC, THE                                     FACTS
MONIAN DEVELOPMENT GROUP LCC, 237
WEST 54TH ST. LLC, FIVE LAKES
MANUFACTURING, INC., MARSHFIELD DOOR
SYSTEMS INC., PAV-LAK CONTRACTING
INC., and KOTA DRYWALL CORP.,

         Defendants.




        Plaintiffs, KIM CURTIS and SCOTT CURTIS hereby submits this response to Defendant

Five Lakes Manufacturing, Inc.’s Statement of Undisputed Material Facts:

    1. On September 3, 2015, plaintiffs were guests at the Hilton Garden Inn New York located

        at 237 West 54th Street, New York, New York. (Exhibit “A” at paragraph 12).

        Admitted.

    2. Upon checking in, plaintiffs noticed that the handle to the bathroom door was broken.

        (Exhibit “A” at paragraph 13). Plaintiffs notified the front desk of the broken bathroom

        door handle. (Exhibit “A” at paragraph 13).

        Admitted.

    3. The front desk assured plaintiff that the door handle would be fixed. However, the

        bathroom door handle was never fixed. Exhibit “A” at paragraph 14). However, the

                                                        1
     Case 1:18-cv-03068-ER Document 87-1 Filed 02/14/19 Page 2 of 3



   bathroom door handle was never fixed. (Exhibit “A” at paragraph 14).

   Admitted.

4. On September 4, 2015, plaintiff, Kimberly Curtis attempted to use the bathroom door when

   it collapsed on her. (Exhibit “A” at paragraph 16).

   Admitted.

5. The five (5) photographs exchanged by plaintiffs as part of their Rule 26 Disclosure depict

   the bathroom door that was involved in plaintiff, Kim Curtis’ accident. (Exhibit “C”).

   Admitted.

6. Defendant, FIVE LAKES is and has been in the business of manufacturing interior wood

   doors for commercial properties and high end residential buildings since 1994. (Exhibit

   “B” at paragraph 3). Defendant FIVE LAKES does not design, manufacturer or supply

   hardware for doors. This includes door handles. (Exhibit “D” at paragraph 5). In addition,

   FIVE LAKES does not install doors or door hardware. (Exhibit “D” at paragraph 5).

   Denied to the extent that discovery is ongoing and Plaintiffs are presently unaware of

   Defendant’s business practices other than what has been provided in support of this

   motion.

7. Defendant FIVE LAKES made a search of their records as far back as 2008. FIVE LAKES

   was unable to find any record of sales of its doors to defendants, HILTON WORLDWIDE

   HOLDINGS INC., HILTON GARDEN INN NEW YORK/CENTRAL PARK, HILTON

   GARDEN       INNS     MANAGEMENT             LLC,   MOINIAN     LLC,    THE    MOININA

   DEVELOPMENT GROUP LLC, 237 WEST 54TH ST. LLC, PAV-LAV [sic]

   CONTRACTING INC., and KOTA DRYWALL CORP. (Exhibit “D” at paragraph 7). In

   addition, none of the aforesaid defendants have ever been customers of defendant FIVE



                                            2
        Case 1:18-cv-03068-ER Document 87-1 Filed 02/14/19 Page 3 of 3



       LAKES. (Exhibit “D” at paragraph 7).

       Denied to the extent that Plaintiffs have no knowledge of the moving Defendant’s

       record search other than what has been presented as Exhibit “D”.

   8. Defendant, FIVE LAKES did sell co-defendant MARSHFIELD DOOR SYSTEMS, INC.

       doors from 2011-2012, but they were not the same type of door that was involved in

       plaintiff’s accident. (Exhibit “D” at paragraph 8).

       Denied to the extent that Plaintiffs have no knowledge of Defendant’s previous sales

       other than what has been presented as Exhibit “D”.

   9. The door depicted in the photographs exchanged by plaintiff, was not designed,

       manufactured or installed by FIVE LAKES. (Exhibit “D” at paragraphs 8 and 9).

       Denied to the extent Plaintiffs do not know with certainty which entity designed,

       manufactured, or installed the door at this time, but have a basis for believing that

       the manufacturer was indeed Defendant Five Lakes Manufacturing, Inc. The basis

       for this belief is that on or about April 13, 2017, a representative for the Hilton

       Defendants sent Plaintiff Scott Curtis an email in which the representative specifically

       named Defendant Five Lakes Manufacturing as the door manufacturer. Please see

       attached email correspondence as Exhibit “1”.

Dated: February 14, 2019                     Respectfully submitted,

                                             Plaintiffs’ Counsel

                                             By: /s/ Shannon Pennock
                                             Pennock Law Firm LLC
                                             411 Lafayette Street, 6th Floor
                                             New York, NY 10003
                                             (551) 200-6352
                                             Fax: (929) 235-7273
                                             shannonpennock@pennocklawfirm.com



                                                 3
